21 F.3d 419
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.America MAZA, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, ET AL., Defendants, Appellees.
No. 93-1627.
United States Court of Appeals,First Circuit.
March 21, 1994

Appeal from the United States District Court for the District of Massachusetts
America Maza on brief pro se.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We affirm the dismissal of appellant's pro se complaint substantially for the reasons stated in the district court's memorandum and order of April 26, 1993.  Appellant's claims against the Secretary of Health and Human Services are time-barred under 42 U.S.C. Sec. 405(g) and the applicable regulations.  20 C.F.R. Secs. 416.1455, .1481.  See also Secs. 416.1405, .1421.  There is no indication that the Secretary found that good reasons exist to allow an extention of time for a late filing for judicial review.  See Secs. 416.1482, .1411.  Otherwise, the complaint suggests no cognizable federal cause of action.


2
Affirmed.